DETAILED ACTION
0.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Accordingly, Applicant's submission filed has been entered. 
	The following is a Non-final office action in response to the communication received on December 04, 2020. Claims 1-20 are pending and hereby examined.
Priority
2.	The examiner acknowledges priority benefits being claimed by the Applicant for U.S. Provisional Application No. 62/625,603 filed on February 02, 2018.
Claim Objections
3.	Claim 8 is denoted with (Previously Presented) status, however the Examiner notes that claim 8 recites "points" in which "s" is underlined. To resolve this minor informality pertaining to the form of claim, the Examiner suggests striking-through points" and denoting claim 8 as (Amended), if any subsequent response is filed, to resolve this issue, see MPEP item (c) in 37 CFR 1.121 Manner of making amendments in applications.
	Claim 9 recites "information identifying an entity that owns of the first reward program point, the entity being a member of the first reward program". The above noted underlined 
	Claim 15 is denoted with (Currently Amended) status, however the Examiner notes that claim 15 fails to contain and/or fails to note any amendment as the Examiner does not see any strikethroughs and underlining which are to be utilized to clearly note the amended subject matter, see MPEP item (c) in 37 CFR 1.121 Manner of making amendments in applications.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG) will explain his position as set forth below.
Under step 1, claims 1-8 are a non-transitory computer readable medium (CRM); claims 9-14 are also a non-transitory CRM; and claim 15-20 are a system. Thus, each claim 1-15, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set 
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	(I) An abstract idea as recited per claims 1, 9, and 15 (taking claim 9 as representative claim) is as follows: (a) receive a plurality of first reward program points, each first reward program point of the plurality of first reward program points including a plurality of metrics comprising: information identifying a first reward program that issued the first reward program point, information identifying an entity that owns of the first reward program point, the entity being a member of the first reward program, information identifying a date the first reward program point was obtained by the entity, and information identifying a monetary value of the first reward program point on the date the first reward program point was obtained by the entity; (b) authenticate each first reward program point of the plurality of first reward program points to determine a total number of authenticated first reward program points; (c) determine, using the plurality of metrics, a total monetary value of the total number of authenticated first reward program points; (d) exchange the total monetary value of the total number of authenticated first reward program points into an equivalent value of an exchange specific currency [interpretation per limitations (b)-(d) is for instance by manually checking and comparing a log entries, as made per book-keeping practices, to determine how many points were earned, how many were redeemed, and how many points are available to be redeemed and applied to future purchases]; (e) assign the equivalent value of the exchange specific currency to an account of the entity; (f) receive, from the entity, a request to obtain one or more second reward program points from a claims 2-8; 10-14; and 16-20 describe the abstract idea using abstract recitation in terms of identifying the loyalty program participant and providing the participant to exchange the loyalty rewards by manipulating or managing loyalty points through basic arithmetic.
	(II) Thus, based on the foregoing abstract recitation, the claims are directed to an abstract idea of managing loyalty points earned through plurality of reward programs by allowing one to perform loyalty points exchange, which primarily pertains to certain methods of organizing human activity grouping, and appears to be implemented, at least in part, using mathematical concepts. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Similarly user purchases and other interactions earn loyalty points (a marketing concept) which is to be manipulated or organized such that what 
	The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations. Similarly here loyalty points exchange requires use of basic arithmetic for loyalty point conversion and accounting or managing loyalty points.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1 and 9 at least are a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, claim 15 system comprising: one or more computing devices. Remaining claims, namely 2-8; 10-14; and 16-20, either recite the same additional element(s) as already noted above or simply lack recitation of an additional element, in which case note prong one as set forth above.
 	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components, for instance see Fig. 5 and its associated disclosure. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)), for instance see Fig. 5 and its associated disclosure. The additional elements are described at a high level of generality, for instance see Fig. 5 and its associated disclosure; and at least see as-filed spec. para. [0020]-[0024], [0029]-[0030], and, [0080]-[0090]. Further, the claims appear to be implementing a commercial solution to a commercial problem of managing loyalty points, see at least as-filed spec. para. [0002]; [0012], not a technical one which can be implemented as human analog steps using additional elements as tools (s). The abstract idea is intended to be carried out in a technical environment note using a network based intermediary or central exchange, which receives/collects/gathers loyalty rewards (which is insignificant extra solution activity such as pre-solution activity e.g. data gathering - see MPEP 2106.05(g)) data to facilitate loyalty reward exchange services however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)), for instance see Fig. 1-2 and their associated disclosure.
	Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to integrate the abstract idea (prong one), into a practical solution (prong two) upon considering the additional elements both individually and as a combination or as a whole as they 
	Therefore, the additional elements do not integrate the abstract idea into a practical application, accordingly the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of managing loyalty points earned through plurality of reward programs by allowing one to perform loyalty points exchange, which is certain methods of organizing human activity implemented using mathematical concepts - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are described at a high level of generality (Id. or note step 2A prong two). The claims here appear to be automating mental tasks. As, such the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
	The Examiner provides citation to one or more of the court decisions as noting the well-understood, routine, conventional nature of insignificant extra solution activity such as pre-solution activity e.g. data gathering of loyalty rewards as follows:
similarly here central exchange communicates and/or sends/receives data such as loyalty-rewards through a network such as Internet to facilitate loyalty point exchange]; and
	ii. For example, a mere data gathering such as a step of obtaining information about credit card transactions so that the information can be analyzed in order to detect whether the transactions were fraudulent i.e. authentication of transaction. See MPEP 2106.05(g) for more information concerning insignificant extra-solution activity, including a discussion of the exemplar provided herein, which is based on CyberSource, 654 F.3d at 1375 [similarly here loyalty points data is gathered and analyzed to facilitate loyalty point exchange transactions]. 
	Next, in view of compact prosecution only, further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the additional elements here would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
	
	The Examiner provides citation to one or more publications as noting the well-understood, routine, conventional nature of authenticating data as follows: 

(i) US7702918B2 see col 20 line 15-col 21 line 16; (ii) 2004/0249710 [0069]; (iii) 2014/0304054 [0025], [0043]; (iv) 2016/0092904 see [0089], [0095]-[0097]; and (v) 2016/0150078 [0040].


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paintin et al. (Pub. No.: US 2010/0042517) referred to hereinafter as Paintin, in view of Hattikudru et al. (see Patent No.: US 9,367,856), referred to hereinafter as Hattikudru, and in view of Hage (Pub. No.: US 2014/0195324).
	As per claims 1, 9, and 15, Paintin discloses as per preamble of claim 1, a non-transitory computer-readable storage medium having instructions embodied therein that when executed causes a computer system to perform a method for utilizing an intermediary to manage a point exchange across a plurality of different reward programs, the method comprising (see [0007]; [0057]; [0059]); 
	- Paintin discloses as per preamble of claim 9, a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to (see [0007]; [0057]; [0059]); 
	- Paintin discloses as per preamble of claim 15, a system comprising:


(a) Paintin discloses receive a plurality of first reward program points, each first reward program point of the plurality of first reward program points including a plurality of metrics comprising (see [0020] note "Each loyalty program may have an account number or other unique identifier in order to identify the specific loyalty account. The loyalty accounts may have an associated rewards program which may, for example, accumulate points which can be redeemed by the consumer."):
	- Paintin discloses information identifying a first reward program that issued the first reward program point (see [0045]; [0047]), 
	- Paintin discloses information identifying an entity that owns of the first reward program point, the entity being a member of the first reward program (see Fig. 1 note "110 Associate loyalty program accounts with the device" and its associated description; [0020]; [0021] note "For example, the loyalty rewards program may be a frequent flyer loyalty program associated with an airline carrier. The airline carrier may award the consumer one point/ mile for each mile/dollar of airline travel purchased. The consumer may then be able to use the points/miles to purchase Subsequent airline tickets. The program may have restrictions, such as the points/miles can only be used to purchase tickets on off-peak travel dates, only on weekdays, only after 6 p.m., etc. Alternatively, the rewards program may be for a grocery store which, when used in 
(b) Paintin discloses authenticate each first reward program point of the plurality of first reward program points to determine a total number of authenticated first reward program points (see [0026] note "authentication may involve any one or more of the methods described herein or may require further action (e.g., speaking with a live operator, answering questions derived from credit bureaus and/or databases of public information, etc.). In the event that further authentication is successful, the parameter may be exceeded, Suspended or removed. The interface may provide the consumer with a listing/overview of each of the consumer's loyalty/financial accounts. For example, the interface may provide a loyalty programs tab and/or a financial accounts tab, where each tab, when clicked on, lists each of the loyalty or financial accounts. The list may be, for example, sorted alphabetically, by rating, importance to the consumer, etc."; [0027] note "each account listing may be a link which when clicked provides additional information regard-ing the account. For example, the accumulated rewards points, the account number, the expiration data, balance, account activity, recent transactions, stored merchant details, pending transactions, recurring transaction data, etc. may be displayed."; [0045]);
(c) Paintin discloses determine, using the plurality of metrics, a total monetary value of the total number of authenticated first reward program points (see [0026] note "In the event that further authentication is successful, the parameter may be exceeded, suspended or removed. The interface may provide the consumer with a listing/overview of each of the consumer's loyalty/financial accounts. For example, the interface may provide a loyalty programs tab and/or a financial accounts tab, where each tab, when clicked on, lists each of the loyalty or financial 
(d) Paintin discloses exchange the total monetary value of the total number of authenticated first reward program points into an equivalent value of an exchange specific currency (see [0030]; [0031] note "Alternatively, the consumer may be provided the option of converting account specific rewards/points into universal rewards/points. Once the account specific rewards/ points have been converted into universal rewards/points, the consumer is able to use the universal rewards/points to redeem rewards from any account specific rewards program; thus, affording the consumer with an added level of flexibility."; [0035]);
(e) Paintin discloses assign the equivalent value of the exchange specific currency to an account of the entity (see [0020]; [0026]; [0030]-[0031]);
(f) Paintin discloses receive, from the entity, a request to obtain one or more second reward program points from a second reward program (see [0020]; [0026]; [0030]-[0031] - thus user can exchange from one merchant loyalty points to any other merchant's loyalty point directly and/or via converting/exchanging first merchant's point to universal rewards/points which can be then converted to any other merchant's loyalty points by redeeming the universal rewards/points), [...];
(g) Paintin discloses obtain a current value of each second reward program point (see [0020]; [0026]; [0030]-[0031] - thus user can exchange from one merchant loyalty points to any other merchant's loyalty point directly and/or via converting/exchanging first merchant's point to universal rewards/points which can be then converted to any other merchant's loyalty points by redeeming the universal rewards/points); 

(i) Paintin discloses exchange, from the account of the entity, an amount of the exchange specific currency for the one or more second reward program points (see [0020]; [0026]; [0030]-[0031] - thus user can exchange from one merchant loyalty points to any other merchant's loyalty point directly and/or via converting/exchanging first merchant's point to universal rewards/points which can be then converted to any other merchant's loyalty points by redeeming the universal rewards/points); and
(j) provide, the one or more second reward program points to the entity (see [0020]; [0026]; [0030]-[0031] - thus user can exchange from one merchant loyalty points to any other merchant's loyalty point directly and/or via converting/exchanging first merchant's point to universal rewards/points which can be then converted to any other merchant's loyalty points by redeeming the universal rewards/points).
	(a*) Although, it is known to one of ordinary skill in the art before the effective filing date of the instant application that loyalty reward programs providers  provide such information e.g. identifying a date the first reward program point was obtained by the entity, and information identifying a monetary value of the first reward program point on the date the first reward program point was obtained by the entity on a printed receipt or in a user's account/profile and [0027]; [0030] note "exchange rates", nevertheless in view of compact prosecution the Examiner does not rely on official notice and concedes that Paintin expressly (emphasis added) does not teach identifying a date the first reward program point was obtained by the entity, and information identifying a monetary value of the first reward program point on the date the first reward program point was obtained by the entity. 	
	Hattikudru teaches identifying a date the first reward program point was obtained by the entity (see col 1 lines 61-64; col 3 lines 37-52 note "The loyalty subaccount may have an expiration time 240. The expiration time may be a set amount of time from the grant time that the loyalty reward was granted by an entity. For instance, a loyalty reward that was received by a customer may have an expiration time of one or two years from the grant date. Of course, any amount of time may be provided for the expiration of the loyalty incentives recorded by the sub account. For instance, the expiration date may be a fixed time regardless of the grant time (e.g., the loyalty sub-balance expires by December 31 regardless). An expiration time may range from just a few minutes or hours up to many years. For example, if a user has 500 points in an account, the customer may have 200 points expiring in January and 300 points expiring in February."), and information identifying a monetary value of the first reward program point on the date the first reward program point was obtained by the entity (see col 12 lines 1-2 note "10 dollars may be equal to 1000 points that are stored in a subaccount").
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filling date of the invention to modify Paintin's disclosure about redeemable loyalty points transactions in view of Hattikudru expressly teachings pertaining to loyalty reward transaction metadata such as acquisition date and amount of loyalty points. Motivation to modify would be to compute expiration date and inform the user of the expiration 
	(f*) Although Paintin already suggests associating a financial account with the universal card which allows the entity to earn exchangeable rewards as well, not just loyalty program(s), which is clearly distinct from loyalty program, for instance for instance see Fig. 1 item "115 Associate financial accounts with the device" (vs. item "110 Associate loyalty program accounts with the device") and para.[0028] - which earns them as the user, not necessarily as a member of loyalty program, of the financial account or product a benefit, e.g. points. And, additionally, Paintin suggests Fig. 2 items - "220" "225"; Fig. 3 item - "305"; paras. [0024]-[0025]; [0029]-[0030]; para. [0033] note "The transferring consumer and the receiving consumer may be the same or different parties."; [0041]; and [0045], nevertheless in view of compact prosecution and to meaningfully advance prosecution of the instant application the Examiner concedes that Paintin in view of Hittakudru expressly (emphasis added) does not teach [...] wherein the entity is not a member of the second reward program. 
	Hage teaches [...] wherein the entity is not a member of the second reward program (see [0008]; [0020] note "Various loyalty programs may register with Loyalty Clearinghouse Server 103 so that, for example, their users are able to utilize their points outside of the respective loyalty program's limited and restrictive loyalty network."; [0021]-[0024]; [0025] note "this system encourages the use of points and is beneficial to customers, merchants, loyalty programs, redeem their points on items they actually want to purchase, and are not limited to restrictive loyalty programs. Merchants are able to generate more sales due to the increased use of points. Companies sponsoring loyalty programs that register with the Loyalty Clearinghouse are able to remove the value of points from their balance sheets, and encourage the usage of their loyalty programs through increased customer satisfaction.").
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Paintin's foregoing suggestions as noted above by incorporating Hage's teachings that allow users to utilize their points outside of the respective loyalty program. Motivation to incorporate teachings would be manifold for instance it would encourage use of loyalty programs of particular providers/merchants as they would not be so limited and restrictive, see at least Hage [0020], and allow consumers to purchase actually what they want to purchase, see at least Hage [0025].

	As per claims 2, 10, and 16, Paintin in view of Hittakudru and Hage teaches the claim limitations of claims 1, 9, and 15 respectively. Paintin teaches exchange, from the account of the entity, as much of the exchange specific currency as available to obtain as many second reward program points as possible (see [0025]; [0030]-[0031]).
	As per claims 3, 11, 17, Paintin in view of Hittakudru and Hage teaches the claim limitations of claims 1, 9, and 15 respectively. Paintin teaches receive a request from the entity to obtain one or more third reward program points from a third reward program; obtain a current value of each third reward program point; determine, using the current value of each third reward program point, the equivalent value for each third reward program point in the exchange specific currency; exchange, from the account of the entity, at least a portion of the exchange specific other combinations may be made as well as other conversion rates/ penalties may be calculated." i.e. any portion or all of the loyalty points from one merchant to the other is possible at varying conversion rates/penalties as defined by the one or more merchants and/or intermediary loyalty program exchange rules, regulations, and/or limits; [0031]).
	As per claims 4 and 18, Paintin in view of Hittakudru and Hage teaches the claim limitations of claims 3 and 17 respectively. Paintin teaches exchanging, from the account of the entity, a remainder of the intermediary currency to obtain as many of the third reward program points as possible (see [0020]; [0025]; [0030] note "Accordingly, after combining the rewards from the shoe store and the credit card, the consumer would have a total of six hundred and fifty frequent flyer miles. Nonetheless, other combinations may be made as well as other conversion rates/ penalties may be calculated." i.e. any portion or all of the loyalty points from one merchant to the other is possible at varying conversion rates/penalties as defined by the one or more merchants and/or intermediary loyalty program exchange rules, regulations, and/or limits; [0031]).
	As per claim 5, Paintin in view of Hittakudru and Hage teaches the claim limitations of claim 1. Paintin teaches wherein the data further comprises: information identifying the first reward program; information identifying the entity that owns of the plurality of first reward program points (see [0019]; [0047]); and 
Paintin expressly does not teach information identifying a date that each of the plurality of first reward program points was obtained by the entity. Hittakudru teaches information identifying a date that each of the plurality of first reward program points was obtained by the entity (see what Paintin already suggests and what Hittakudru teaches as set forth above with respect to claim 9 limitation (a*)).
	As per claims 6, 12, and 19, Paintin in view of Hittakudru and Hage teaches the claim limitations of claims 1, 9, and 15 respectively. Paintin teaches deduct, after the plurality of first reward program points are authenticated, a predetermined number of authenticated first reward program points, the predetermined number of authenticated first reward program points being returned to a first retailer maintaining the first reward program (see [0039]),
	Paintin teaches the predetermined number of authenticated first reward program points identified as being redeemed (see [0020]; [0037]-[0039]).
	As per claims 7, 13, and 20, Paintin in view of Hittakudru and Hage teaches the claim limitations of claims 1, 9, and 15 respectively. Paintin teaches deduct, from the equivalent value of the exchange specific currency, a predetermined amount of exchange specific currency, the predetermined amount of exchange specific currency being a use fee, the predetermined amount of exchange specific currency selected from the group consisting of: a flat fee, a percentage of the equivalent value of the exchange specific currency, and a variable fee based on a number of exchanges requested by the entity (see [0030] note "For example, assuming that the consumer has one hundred frequent purchaser points from a shoe store, five hundred frequent flyer miles from an airline, and three hundred cash-back reward points from a credit card, the consumer may be able to combine/transfer these rewards in a variety of ways. In one embodiment, if the 
	As per claim 8, Paintin in view of Hattikudru and Hage teaches the claim limitations of claim 1. Paintin suggests, see [0026]-[0027], however Paintin expressly does not teach utilizing a point life expectancy feature to assign a date at which a value of the equivalent value of the intermediary currency or a value of the one or more second reward program points will change, the change selected from the group consisting of: a loss of all value a disappearance from the intermediary, a disappearance of the one or more second reward program points, and a reduction in value over time. 
	Hattikudru teaches utilizing a point life expectancy feature to assign a date at which a value of the equivalent value of the intermediary currency or a value of the one or more second reward program points will change, the change selected from the group consisting of: a loss of all value a disappearance from the intermediary, a disappearance of the one or more second reward program points, and a reduction in value over time (see col 1 lines 62-67; col 2 lines 27-
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Paintin's disclosure about loyalty points expiration data in view of Hattikudru's asynchronous time based loyalty points expiration from accounts. Motivation to modify would be to prioritize point balance usage such that maximum points are utilized prior to expiration from different accounts, see at least Hattikudru col 13 lines 37-45, col 14 lines 16-30.
	As per claim 14, Paintin in view of Hittakudru and Hage teaches the claim limitations of claim 9. Paintin teaches wherein the first reward program is maintained by a first retailer, the second reward program is maintained by a second retailer, and the first retailer is a distinctly different corporation than the second retailer (see [0020]; [0032] note "a plane ticket and rents a rental car at the same time, the reward points for both the airline and the rental car are doubled. Alternatively, if the consumer used both their gro-cery rewards account and a certain credit card to purchase an item, the credit card rewards are tripled. Hence, a wide variety of special offers may be presented to the consumer based at least in part on the loyalty/financial accounts associated with the universal device"; [0033]).
Response to Applicant's Remarks/Arguments

	No dispute regarding step 1 as the claims fall in one of the statutory categories. 
	Next, the Applicant fails to provide any argument of substance against step 2A prong one because the Applicant merely notes "... the Office Action suggests that the features of reference Claim 1 are directed to "an abstract idea of managing loyalty points earned through plurality of reward programs by allowing one to perform loyalty points exchange, which primarily pertains to certain methods of organizing human activity grouping, and appears to be implemented, at least in part, using mathematical concepts."
	With respect to Step 2A prong 2, Applicant submits that even (assuming arguendo) the Claim is directed to "an abstract idea of managing loyalty points earned through plurality of reward programs by allowing one to perform loyalty points exchange, which primarily pertains to certain methods of organizing human activity grouping, and appears to be implemented, at least in part, using mathematical concepts"". 

	Next, the Applicant argues against step 2A prong two and submits that "the Claim as a whole integrates the judicial exception into a practical application, and as such, the Claim is not directed to a judicial exception." The Applicant has presented their remarks against step 2A prong two on pages 12-16 and supports the submission by citing to MPEP 2106.04(d) and 2106. The Applicant particularly argues as follows:
"I. Effecting a transformation or reduction of a particular article to a different state or thing.
	Claim 1 recites the features, "receiving, at the intermediary and from an entity that is a member of a first reward program, a plurality of first reward program points", "exchanging, at the intermediary, the total monetary value of the first reward program points into an equivalent value of an intermediary currency", "exchanging, at the intermediary and from the account of the entity, an for the one or more second reward program points", and "providing, from the intermediary, the one or more second reward program points to the entity."
	Thus, the Claim clearly transforms a particular article, here, "the plurality of first reward program points" into a different state, "one or more second reward program points".
	For at least this reason, Applicant submits Claim 1 integrates the exception into the practical application that effects a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c)."

	Examiner's response to (I) above: The Applicant misconstrues MPEP 2106.05(c) and misapplies it to somehow reach a conclusion "clearly transforms a particular article", which again based on the noted language is part of step 2A prong one inquiry, not prong two - as the noted language is abstract recitation, not additional elements. This is further apparent from MPEP 2106.05(c) as it applies to "Particular Transformation." 
	MPEP 2106.05(c) notes (a) "It is noted that while the transformation of an article is an important clue, it is not a stand-alone test for eligibility." (Emphasis Added) because Examiners evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether a claim satisfies the particular transformation consideration. Thus, the question of particular transformation is inherent under these evaluations. And, more importantly, (b) "An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994))."
	Therefore, the Examiner finds the Applicant argument "I. Effecting a transformation or reduction of a particular article to a different state or thing" unpersuasive.
	Next, the Applicant argues against step 2A prong two as follows:
	"II. Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	Here, the Claimed features provide a particular implementation and a specific solution (out of the myriad of possible solutions) to a problem of a reward program's customer held points that is beneficial to both the customer (in the ability to exchange points from one program to other program reward points) and the reward program provider ( e.g., by reducing the number of unclaimed reward points that will deleteriously remain as outstanding liability on the reward point provider's books-(Applicant's Spec [0002]))."; and provides remaining arguments on pages 14-16.
	Examiner's response to (II) above: The Applicant is reminded that under step 2A prong two additional elements are considered once prong one inquiry is done. However, the Applicant appears to argue once again in view of the abstract recitation which is part of prong one inquiry. Accordingly, it is apparent that no proper delineation of claim recitation has been established by the Applicant prior to analyzing claims under prong one (abstract recitation is considered) and prong two (additional elements are considered), and as a result the Applicant has reached an erroneous conclusion that the claims are eligible. 
	(A) Contrary to above, here, under prong two only the intermediary manages loyalty transactions to allow one to exchange loyalty rewards, however note in Alice v. CLS Bank Supreme Court ruling such one or more intermediaries managing financial transactions or obligations were ruled as insufficient, i.e. not meaningful and failed to contain meaningful Alice v. CLS Bank Supreme Court ruling, note "claims are designed to facilitate the exchange of financial obligations between two parties by using a computer system as a third-party intermediary. The patents in suit claim (1) a method for exchanging financial obligations, (2) a computer system configured to carry out the method for exchanging obligations, and (3) a computer-readable medium containing program code for performing the method of exchanging obligations ... On their face, they are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk. Like the risk hedging in Bilski, the concept of intermediated settlement is “‘a fundamental economic practice long prevalent in our system of commerce,’ ” ibid., and the use of a third-party intermediary (or “clearing house”) is a building block of the modern economy. Thus, intermediated settlement, like hedging, is an “abstract idea” beyond §101’s scope ... representative method claim does no more than simply instruct the practitioner to implement the abstract idea of intermediated settlement on a generic computer" - similar certain methods of organizing human activity is being undertaken by an intermediary that essentially serves as points exchange. 
	(B) Contrary to applicant's arguments as it pertains to specific implementation, as explained under prong two, based on the noted additional elements, they would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA) as generic computer components, for instance see Fig. 5 and its associated disclosure. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)), for instance see Fig. 5 and its associated disclosure. The additional elements are described at a high level of generality, for instance see Fig. 5 and its associated disclosure; and at least see as-filed spec. para. [0020]-[0024], [0029]-[0030], and, [0080]-[0090]. 
	Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to integrate the abstract idea (prong one), into a practical solution (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Therefore, the additional elements do not integrate the abstract idea into a practical application, accordingly the claims are directed to the abstract idea.
	As per "Rejection under 35 U.S.C. §103" remarks, although the Examiner respectfully disagrees, as explained below, nevertheless, the rejection has been updated to facilitate compact prosecution and to meaningfully advance the prosecution of the instant application over prior art by more expressly teaching that it was indeed old and well-known for an entity to transfer/exchange, via an intermediary, points from a loyalty program which he/she is a to a loyalty program where he/she is not a member/subscriber as noted below.  
	The Applicant argues on pages 17-19 of the response filed 12/04/2020 as follows:

	"[...] receiving, at the intermediary and from the entity, a request to obtain one or more second reward program points from a second reward program, the second reward program different than said first reward program and the entity is not a member of the second reward program; and providing, from the intermediary, the one or more second reward program points to the entity." (Underline Added)
	
	With regard to Paintin, Applicant understands Paintin to provide a "Universal Loyalty System and Method" that allows the addition of a number of different programs of which the consumer is a member into a universal loyalty program.
	
	However, Applicant does not understand Paintin to teach or render obvious any type of interactions with reward programs of which the entity that is a member that can be transferred into a reward programs of which the entity is not a member and providing, from the intermediary, the one or more second reward program points to the entity."
	
	The Applicant simply explains as to what Paintin paras. [0031] and [0035] teach and why that reasonably does not meet the requirement of ""[...] receiving, at the intermediary and from the entity, a request to obtain one or more second reward program points from a second reward program, the second reward program different than said first reward program and the entity is not a member of the second reward program; and providing, from the intermediary, the one or more second reward program points to the entity.""

	However, the Examiner respectfully asserts that the Applicants appear to be limiting the full scope of Paintin's teachings because Paintin also associates financial account(s) with the universal card which allow them to earn exchangeable rewards as well, not just loyalty program(s) - throughout the remarks this element, financial account(s), which is clearly distinct from loyalty program appears to be ignored. Accordingly, for instance, the Applicants are not fully appreciating Paintin Figs. 1 items - "115" "120"; Fig. 2 items - "220" "225", and paras. [0024]-[0025] and [0029]-[0030]. 
transferring consumer and the receiving consumer may be the same or different parties" is simply ignored. Thus, the Applicant's argument, note "Since this section discloses that the rewards can be transferred to another consumer, there cannot be a teaching that the rewards can be exchanged for points in a reward program of which the consumer is not a member; and providing, from the intermediary, the one or more second reward program points to the entity. Instead, this section clearly teaches that the points are provided to another" is squarely improper. 
	Remaining remarks on pages 20-24 of the response filed 12/04/2020 also pertain to an attempt to demonstrate "not a member" aspect of the claim. However, contrary to assertions such as on page 22 "improper hindsight" and page 23 "However, there is no teaching or suggestion by Paintin that the universal loyalty card would include even one loyalty program or financial account to which the customer is not a member. Even in the discussion of adding loyalty programs or financial accounts, the customer has to provide the identification information for the account" indeed PHOSITA will appreciate from Paintin's disclosure that once the rewards are exchanged to a universally accepted currency (see Paintin Fig. 3 "305") or "IC" by an entity, the universal currency can be utilized by the entity to acquire anything that is sold in the market - including points of another loyalty program for which the entity is not a member/subscriber of, if being sold in exchange for simply using rewards converted/exchanged into the universal currency or "IC" as a matter of choice of the entity (and the Examiner supports above assertion that points were indeed able to be purchased just like any other product in the market place using universal currency by noting to the fact that indeed before the effective filing date of the invention points 
	Thus, associating a financial account does not mean that user is loyalty program member rather merely uses that financial account or product as a user, not necessarily a member, for instance note the fact that Paintin also associates financial account(s) with the universal card which allows the entity to earn exchangeable rewards as well, not just loyalty program(s), which is clearly distinct from loyalty program, for instance for instance see Fig. 1 item "115 Associate financial accounts with the device" (vs. item "110 Associate loyalty program accounts with the device") and para.[0028] - which earns them as the user of the financial account or product a benefit, e.g. points. And, additionally, once again for instance the Applicants are not fully appreciating Paintin Figs. 1 items - "115" "120"; Fig. 2 items - "220" "225"; Fig. 3 item - "305"; paras. [0024]-[0025]; [0029]-[0030]; para. [0033] note "The transferring consumer may also be able to transfer one type of rewards value to the receiving consumer in which the receiv-ing consumer receives rewards value of a different type. For example, the first consumer may choose to transfer 500 min-utes of the consumer's telephone time so that the second consumer could receive 75 reward points in either the same or another loyalty program. The transferring consumer and the receiving consumer may be the same or different parties."; [0041]; and [0045].  
	Therefore, financial account cannot be equated with one or more loyalty program accounts as use of accounts in Paintin entails financial accounts and/or loyalty program accounts, not just loyalty programs as appear to be limitedly being construed by the Applicant. This allows user to earn points, note FIG. 2 "225"; [0024] "the consumer may again use the universal device to pay for the items by access ing one of the consumer's financial accounts and/or financial accounts; and there is no hindsight as PHOSITA would glean all of this knowledge directly from Paintin.
	Nevertheless, the rejection has been updated to more expressly teach "not a member" aspect of the claim to facilitate compact prosecution and to meaningfully advance the prosecution of the instant application over the prior art, note teachings of Pub. No.: US 2014/0195324 to Hage as relied upon in the rejection which renders the Applicant's arguments moot.
	Therefore, the Examiner finds the Applicant's arguments unpersuasive and respectfully maintains the rejection in view of updated 35 U.S.C. 103 rejection.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, note as follows:
- Pub. No.: US 20130268342 [0037] "Although the participant 10 will generally be enrolled in a loyalty program, such as the American Express Membership Rewards® Program, and will have accumulated loyalty points, this is also not required."; [0044] note " In general, although not required, a participant 10 will have registered to participate in a loyalty program and will have accumulated at least some loyalty points."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIPEN M PATEL/Examiner, Art Unit 3688